Citation Nr: 0502403	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-07 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a kidney disorder, 
secondary to service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The appellant had active military service from December 1951 
to December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                  

In October 2004, the appellant submitted a private medical 
statement and raised the issue of entitlement to an increased 
rating for his service-connected low back disability.  This 
issue has not been developed for appellate consideration and 
is referred to the RO for appropriate action.


FINDING OF FACT

The appellant's kidney disorder was caused or aggravated by 
the medication taken for his service-connected low back 
disability.  


CONCLUSION OF LAW

A kidney disorder is the result of or proximately due to the 
veteran's service-connected low back disability.  38 U.S.C.A. 
§§  1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  However, given that 
the Board's decision below amounts to a grant of the benefits 
sought by the appellant on appeal, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran are to be avoided).  Under the 
circumstances in this case, the Board concludes that, if 
there has been any noncompliance with the VCAA, such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).     

II.  Factual Background

By an April 1961 Board decision, the appellant's claim for 
entitlement to service connection for a low back disability 
was granted.  A May 1961 rating action effectuated this 
decision, effective from July 8, 1960.  

In a Statement in Support of Claim (VA Form 21-4138), dated 
in July 2000, the appellant stated that over the years, he 
had been prescribed aspirin, phenacetin, and caffeine (APC) 
and Tylenol by the VA Clinic in order to treat his service-
connected low back disability.  The appellant indicated that 
because of his continued usage, he had developed analgesic 
nephropathy.  The appellant submitted a private medical 
statement, dated in July 2000, from R.C., M.D., a 
nephrologist, in support of his contentions.  In the July 
2000 statement, Dr. C. noted that he had first seen the 
appellant in April 1999.  Dr. C. opined that the appellant 
had analgesic nephropathy from Tylenol and the APC that he 
took for several years for a back injury.  According to Dr. 
C., the appellant's most recent creatinine clearance, which 
was done in December 1999, was 60 cubic centimeters (cc's) a 
minute.  

In August 2000, the RO received VA Medical Center outpatient 
treatment records, from June 1998 to August 2000.  The 
records show that in May and July 2000, it was noted that the 
appellant had renal insufficiency.  

A private medical statement from R.B.H., M.D., dated in 
October 2000, shows that at that time, Dr. H. stated that in 
his own limited experience, plus some "conversational 
investigation among other physicians," he found that 
analgesic nephropathy was a well-founded and well-recognized 
diagnosis.  Dr. H. noted that he had retired in December 
1991.  

In January 2001, the appellant submitted a copy of a 
newspaper article regarding the relationship between factory 
workers and kidney disease from analgesic abuse.  In the 
article, it was noted that abuse of combined analgesics was 
found to cause kidney disease, diagnosed as chronic 
interstitial nephritis.  It was reported that the ingredients 
often found in the combined analgesics were aspirin, 
acetaminophen, and caffeine.  It was also noted that 
phenacetin was used instead of acetaminophen prior to being 
banned by the Federal Drug Administration (FDA) in November 
1983.  

In May 2001, the RO received private medical statements from 
Dr. R.C., dated in April and June 1999, July 2000, and 
January 2001, and copies of urine studies, dated in March, 
April, May, November, and December 1999, and June 2000.  In 
the April 1999 statement, Dr. C. indicated that the appellant 
had been referred to him by a Dr. R.W., who had discovered 
that the appellant had azotemia, with a creatinine of 1.6.  
According to Dr. C., the appellant gave a history of 
hypertension for the past three years.  The appellant's past 
medical history was also significant in the fact that he took 
a lot of APC for more than 25 years, approximately two to six 
tablets a day, and that he was currently taking Tylenol, two 
to eight tablets a day for the last five to seven years for 
his back injury.  Dr. C. stated that the appellant had 24-
hour urine studies done, which showed a creatinine clearance 
of 37 cc's and urine protein of 46 milligrams (mgs.).  Dr. C. 
opined that the appellant had chronic interstitial nephritis.  
Dr. C. further opined that the appellant's history of taking 
a lot of analgesics was the reason for his chronic renal 
insufficiency.  According to Dr. C., the appellant's 
hypertension was also secondary to his chronic renal 
insufficiency.  

Attached to Dr. C.'s statement was a copy of an ultrasound 
report, dated in April 1999.  In the April 1999 ultrasound 
report, it was noted that the appellant had undergone a 
bilateral renal ultrasound which was reported to show no 
definite significant findings involving either kidney, with 
probable benign cystic structures seen bilaterally.  In the 
June 1999 statement from Dr. C., Dr. C. noted that the 
appellant's protein in his urine was 29, which was consistent 
with chronic interstitial nephritis.         

In May 2001, the RO obtained an opinion from R.L.M., D.O., 
from the Ohio State University Medical Center, regarding 
whether there was a relationship between the appellant's 
kidney disorder and the medication that he took for his 
service-connected low back disability.  In the statement from 
Dr. M., Dr. M. noted that he had reviewed the appellant's 
claims file, which included a lab stick, dated in July 1998.  
Dr. M. stated that the July 1998 lab stick revealed that the 
appellant had a creatinine of 1.4, which was within normal 
limits, and a blood urea nitrogen of 32, which was slightly 
elevated.  Dr. M. indicated that according to the appellant, 
he was on APC, which was a mixture of multiple medications 
including phenacetin, and that he last took phenacetin in 
1980.  Dr. M. reported that phenacetin was shown to cause 
interstitial nephritis in patients and was removed from the 
market in 1983.  According to Dr. M., phenacetin caused 
interstitial nephritis, which generally occurred with the use 
or directly after the use.  Dr. M. stated that he found it 
very suspicious that the appellant's renal failure developed 
some 20 years after the completion of his last dose of 
phenacetin.  Other medicines, including "Insaids [sic]," 
frequently caused renal failure, although Dr. M. reported 
that to his knowledge, Tylenol did not cause interstitial 
nephritis, as the other analgesics did, such as salicylate, 
relafen, and aspirin.  

In the May 2001 statement, Dr. M. stated that the appellant 
was currently taking one aspirin a day, low dose, which could 
cause renal failure.  However, Dr. M. opined that given the 
fact that the appellant was an advanced age at age 71, and 
the fact that his renal failure had decreased, it was 
probably more as a result of his development of hypertension 
in his elderly years, or the fact that his kidneys were just 
wearing out.  Dr. M. noted that the only way to determine if 
the appellant had analgesic nephropathy would be to do a 
renal biopsy.  Dr. M. stated that a renal biopsy would 
determine if the appellant had interstitial nephritis, which 
was the type of nephritis which was associated with analgesia 
nephropathy.  According to Dr. M., if a biopsy were obtained 
and showed any other type of kidney derangement, then 
phenacetin and any other analgesic would be ruled out as the 
cause of renal failure.  Thus, Dr. M. stated that given the 
fact that the appellant was 71 years old, it was his opinion 
that the appellant's nephropathy was most likely due to 
advanced age and hypertension, as opposed to any type of 
analgesia.  Dr. M. indicated that he found it "strange" 
that the appellant's nephrologist, Dr. R.C., who was 
convinced that the appellant had analgesic nephropathy, would 
continue to allow the appellant to take aspirin if he 
believed that the appellant had analgesic nephropathy.  Dr. 
M. diagnosed the appellant with renal failure, which was most 
likely a result of advanced age and hypertension, although 
analgesic nephropathy could not be ruled out without renal 
biopsy.  

Attached to the May 2001 statement from Dr. M. was a renal 
ultrasound report from the Ohio State University Medical 
Center, dated in May 2001, which shows that at that time, the 
appellant underwent a renal ultrasound.  The renal ultrasound 
was reported to show normal size kidneys, with each kidney 
having a hypoechoic lesion which was noted as probably 
representing benign cysts.       

In a private medical statement from Dr. R.C., dated in August 
2001, Dr. C. noted that the appellant had provided him with a 
copy of the May 2001 opinion from Dr. R.M.  Dr. C. stated 
that he had initially seen the appellant in April 1999 for 
evaluation of azotemia, with a creatinine of 1.6.  Dr. C. 
indicated that at that time, the appellant gave a history of 
hypertension for only three years, and he reported that he 
took a lot of APC for more than 25 years, approximately two 
to six tablets a day, and that after the APC was removed from 
the market, he was taking Tylenol, two to eight tablets a day 
for the last five to seven years.  According to Dr. C., it 
was his impression that the appellant had chronic 
interstitial nephritis based on the 24-hour urine protein of 
only 46 mgs.  Dr. C. opined that the appellant's chronic 
interstitial nephritis was probably due to analgesic abuse 
rather than hypertension, and he noted that his opinion was 
based primarily on the fact that the appellant took a lot of 
aspirin, Tylenol, and phenacetin.  Dr. C. stated that 
analgesic nephropathy had been defined in the literature as 
taking aspirin, Tylenol and phenacetin at a combined total of 
three kilograms in a period of three years.  According to Dr. 
C., it was not just the phenacetin, but also the Tylenol and 
aspirin.  In response to Dr. M.'s opinion that it was strange 
that the appellant continued to take one aspirin a day, Dr. 
C. reported that the amount of aspirin that the appellant was 
taking was very small and that it was only for cardiac 
protective effect and did not constitute analgesic abuse.  
Dr. C. indicated that a renal biopsy would not determine 
hypertensive nephropathy from analgesic nephropathy since he 
believed "both of them would show interstitial fibrosis and 
increased lymphocytes and probably peri-glomerular 
fibrosis."         

A September 2001 VAMC outpatient treatment record shows that 
at that time, it was noted that the appellant had mild renal 
insufficiency which was age-related.  

In November 2001, the appellant submitted copies of medical 
articles on phenacetin and analgesic mixtures containing 
phenacetin, from the Internet.  In March 2003, the appellant 
submitted additional copies of medical articles on analgesic 
nephropathy from the Internet.  In an article entitled 
"Analgesic Nephropathy and Phenacetin-Induced Transitional 
Cell Carcinoma - Analysis of 300 Patients With Long-Term 
Consumption of Phenacetin-containing drugs," it was noted 
that in 300 urological patients with long-term intake of 
phenacetin-containing compounds, renal (papillary necrosis, 
chronic interstitial nephritis) and extrarenal manifestations 
appeared after an average latency period of 20 years.     

In April 2003, a hearing was conducted at the RO.  At that 
time, the appellant testified that in the late 1950's, he 
started taking phenacetin for his service-connected low back 
disability.  The appellant stated that the medication 
relieved his low back pain.  He indicated that he stopped 
taking the medication in 1980.  According to the appellant, 
the phenacetin that he took for his service-connected low 
back disability caused him to later develop a kidney 
disorder.     

In September 2003, a fee basis VA examination was conducted 
by B.C.I., M.D., from the Ohio State University Medical 
Center.  At that time, Dr. I. noted that she had reviewed the 
appellant's claims file.  Dr. I. stated that according to the 
appellant, he had a kidney condition, specifically chronic 
interstitial nephritis, secondary to medication that he took 
for his back for 20 years.  Dr. I. reported that the 
appellant took a medication combination that had phenacetin 
in it from the 1960s to the 1980s before the medication was 
recalled by the FDA.  The appellant denied having any kidney 
problems between the time that he was taken off the 
medication and was found to actually have decreased renal 
function in 1999, which was found on routine blood work.  
According to Dr. I., the appellant started seeing a 
nephrologist and his current symptoms included frequent 
urination and lower extremity edema.  Following the physical 
examination, Dr. I. diagnosed chronic renal insufficiency per 
chemistries and 24 hour urine for protein and creatinine 
clearance.  Dr. I. opined that the appellant's current kidney 
problems were not due to his "remote history of phenacetin 
use in the military."  According to Dr. I., the appellant 
himself denied any problems until 1999, when he was found to 
have slightly abnormal renal function on reactive blood work.  
Dr. I. indicated that patients with chronic interstitial 
nephritis had "abnormal IVP" in 90 percent of the cases.  
Dr. I. also noted that the appellant's "IVP" was normal 
with no evidence of papillary necrosis.  According to Dr. I., 
the appellant's kidney function was stable, with no evidence 
of deterioration per laboratory studies and with no evidence 
of proteinuria, as would be seen in chronic interstitial 
nephritis.  Dr. I. stated that the appellant had no evidence 
of chronic interstitial nephritis and that a definitive 
diagnosis would require a kidney biopsy.        

In October 2003, the appellant submitted additional copies of 
medical articles on phenacetin from the Internet.  

In an October 2003 private medical statement from D.S., M.D., 
Ohio State University, Clinical Assistant Professor, Division 
of Nephrology, Dr. S. noted that he had seen the appellant in 
October 2003 and that it was the appellant's second visit to 
the Nephrology Clinic.  According to Dr. S., the appellant 
was seeking a second opinion regarding his chronic renal 
insufficiency.  In particular, the appellant wanted to know 
if the remote use of phenacetin, which he stopped in the 
early 1980's, could have caused his renal insufficiency.  Dr. 
S. reported that over the past several years, the appellant's 
serum creatinine had fluctuated up and down quite a bit, 
ranging between 1.4 and 1.9 mg/dL.  With regard to the 
appellant's kidney function, his creatinine was measured most 
recently at 1.3 mg/dL, which was a significant improvement.  
Dr. S. noted that the appellant had renal insufficiency which 
was mild.  According to Dr. S., while it was possible that 
phenacetin contributed somewhat to the appellant's renal 
insufficiency, that was going to be hard to prove.  Dr. S. 
stated that while the appellant could have a kidney biopsy, 
it was his opinion that a biopsy was not indicated medically.  
Dr. S. indicated that if the biopsy were to show evidence of 
interstitial fibrosis and tubular atrophy, those were very 
nonspecific findings.      

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2004).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).

In the instant case, the appellant contends that due to his 
service-connected low back disability, he was prescribed 
medication which included phenacetin.  The appellant 
maintains that the combination of APC and Tylenol caused him 
to develop a kidney disorder, diagnosed as interstitial 
nephritis.  In this regard, the Board recognizes that the 
evidence of record shows that there are discrepancies in the 
medical opinions regarding the question of whether the 
appellant's current kidney disorder was caused by medication, 
including aspirin, Tylenol, and phenacetin, taken for his 
service-connected low back disability.  In the October 2003 
private medical statement from Dr. S., although Dr. S. 
indicated that it would be hard to prove that the appellant's 
use of phenacetin contributed to his current renal 
insufficiency, nevertheless, he still opined that it was 
possible that phenacetin contributed somewhat to the 
appellant's renal insufficiency.

The Board also notes that in the private medical statements 
from Dr. R.C., dated in April and June 1999, July 2000, and 
August 2001, Dr. R. C. diagnosed the appellant with 
interstitial nephritis and analgesic nephropathy, and opined 
that the appellant's kidney disorder was caused by the 
Tylenol and the APC that he took for his service-connected 
low back disability.  In the April 1999 statement from Dr. 
C., Dr. C. indicated that the appellant's past medical 
history was significant in the fact that he took a lot of APC 
for more than 25 years, approximately two to six tablets a 
day, and that he was currently taking Tylenol, two to eight 
tablets a day for the last five to seven years for his back 
injury.  In addition, Dr. C. diagnosed chronic interstitial 
nephritis and opined that the appellant's history of taking a 
lot of analgesics was the reason for his chronic renal 
insufficiency.  Moreover, in the August 2001 statement from 
Dr. C., Dr. C. again diagnosed the appellant with 
interstitial nephritis and noted that the diagnosis was based 
on the 24-hour urine protein of only 46 mgs.    

Although Dr. C. diagnosed the appellant with interstitial 
nephritis, which was due to the appellant's history of taking 
a lot of analgesics, the Board observes that Dr. M. diagnosed 
renal failure and opined that the appellant's renal failure 
was most likely a result of advanced age and hypertension.  
Dr. M. stated that he found it very suspicious that the 
appellant's renal failure developed some 20 years after the 
completion of his last dose of phenacetin.  In addition, in 
the September 2003 fee basis VA examination report, Dr. I. 
diagnosed chronic renal insufficiency and specifically noted 
that there was no evidence that the appellant had chronic 
interstitial nephritis.  According to Dr. I., the appellant's 
kidney function was stable with no evidence of deterioration 
per laboratory studies, with no evidence of proteinuria, as 
would be seen in chronic interstitial nephritis.  Thus, Dr. 
I. opined that the appellant's current kidney problems were 
not due to his "remote history of phenacetin use in the 
military."  

In this case, the Board observers that it is unclear from the 
evidence of record as to the area of medical expertise for 
Dr. I.  However, the Board notes that the evidence of record 
shows that Dr. M. is a doctor of osteopathy.  On the other 
hand, the evidence of record reflects that both Dr. C. and 
Dr. S. are nephrologists, and as such, the Board must accord 
considerable weight to their opinions because they are 
specially trained in the area of renal disorders.  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert, 1 Vet. App. at 49, 54.  Therefore, in light of the 
above, the Board finds that the evidence for and against the 
appellant's claim for service connection is in a state of 
relative equipoise vis-à-vis the question of whether the 
appellant's kidney disorder was caused by medication taken 
for his service-connected low back disability.  Therefore, 
the benefit of the doubt is resolved in the appellant's favor 
by finding that his kidney disorder is secondary to 
medication taken for his service-connected low back 
disability.  


ORDER

Entitlement to service connection for a kidney disorder is 
granted.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


